Citation Nr: 1529495	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a digestive disorder, to include as secondary to a service-connected disorder.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1973.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March and September 2014, the Board remanded this matter for additional development and medical inquiry.    

In September 2014, the Board also remanded a claim to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, depression, and perhaps even posttraumatic stress disorder (PTSD).  In a March 2015 rating decision, the RO granted the Veteran's claim, specifically finding service connection for an anxiety disorder warranted based on medical findings noted in an October 2014 VA compensation examination report included in the record pursuant to the Board's September 2014 remand.  The Board finds the March 2015 RO rating decision a total grant of the benefits sought on appeal even though PTSD and depression were not specifically granted by the RO.  

As noted by the Board in September 2014, the evidence was not clear whether the Veteran had PTSD.  PTSD screens dated in 2007 and 2014 found that the Veteran did not have PTSD.  Similarly, a May 2014 VA examination report noted a diagnosis of anxiety disorder, but not PTSD.  However, as noted in the May 2014 VA report, the Veteran's treating VA psychiatrist had previously indicated that the Veteran had PTSD (in December 2010 and May 2011 VA treatment records).  38 C.F.R. § 3.304(f) (2014).  After additional consideration of the evidence, the May 2014 examining psychiatrist found in the October 2014 VA report that the Veteran did not have PTSD.  Rather, the examiner specifically attributed the Veteran's symptoms to an anxiety disorder.  

A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran as a layperson is competent to describe symptoms he may experience due to psychiatric difficulties.  However, he is not competent to diagnose himself with a particular psychiatric disorder, or to determine the etiology of a psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In this matter, a VA psychiatrist has examined the Veteran and the record and has determined that the Veteran's reported and claimed symptoms can be attributed to an anxiety disorder.  As such, the finding of service connection for that particular disorder is warranted.  

The record in this matter consists solely of electronic claims files and has been reviewed.  No new relevant documentary evidence has been added to the record since the February 2015 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2014).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has generally asserted during the appeal period that his claimed disorders relate directly to service and secondarily to service-connected disorders.  

A May 2014 VA examination report addresses the issue of whether a diagnosed digestive disorder (duodenal ulcer) relates directly to service, and secondarily to service-connected diabetes.  Further, in a November 2014 VA addendum report, the issue of colon polyps was addressed on a direct and secondary basis. 

In March 2015, the RO granted service connection for an acquired psychiatric disorder (anxiety).  Based on the Veteran's repeated assertions that his problems relate to service-connected disorders, and on the possible link between psychiatric and digestive disorders, a medical opinion addressing whether the Veteran's digestive disorders are secondary to this service-connected disorder should be obtained.    

Finally, VA treatment records currently outstanding should be included in the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.    

2.  The claims file should be returned to the VA examiner who commented on the Veteran's digestive system in the May and November 2014 reports.  The examiner should again review the record, and should provide an addendum to the May and November 2014 reports, responding to the following questions:

(a)  Is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed duodenal ulcer and/or colon polyps is proximately due to or the result of the Veteran's service-connected acquired psychiatric disorder? 

(b)  If the answers to (a) is negative, is it at least as likely as not that the diagnosed duodenal ulcer and/or polyp disorder has been aggravated during the appeal period (i.e., worsened beyond the natural progress) by the service-connected psychiatric disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

If, but only if, additional examination is warranted in order to provide such information, an examination of the Veteran should be scheduled.  If that examiner is unavailable or unable to respond to the questions posed, the Veteran should be scheduled for an additional examination by a suitable medical professional, who shall also review the claims folder and provided the requested information.   

3.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above medical inquiry has been completed, readjudicate the claim on appeal in light of all evidence of record.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




